United States Court of Appeals
                                            For the Seventh Circuit
                                            Chicago, Illinois 60604

                                                   May 18, 2010

                                                      Before

                                      RICHARD D. CUDAHY, Circuit Judge

                                      MICHAEL S. KANNE, Circuit Judge

                                      JOHN W. DARRAH, District Judge*


                                 JANE WYNNE PETTITT, et al.,
                                 Plaintiffs ‐ Appellees

 No.: 09‐3204                    v.

                                 BOEING COMPANY, a corporation, et al.,
                                 Defendants ‐ Appellants

 Originating Case Information:

 District Court No: 1:09-cv-03709
 Northern District of Illinois, Eastern Division
 District Judge Samuel Der-Yeghiayan



        The slip opinion of this court issued on May 17, 2010, is AMENDED as follows:

        On page 7, line 9 of footnote 5, change “it” to “he”.




_________________
*Honorable John W. Darrah, United States District Judge for the Northern District of Illinois,
sitting by designation.